                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

BATH AUTHORITY, LLC, d/b/a                  §
DREAMLINE,                                  §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §       Case No. 3:19-cv-0762-K
                                            §
ASTON GLOBAL, INC.,                         §
                                            §
       Defendant.                           §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The    Court   has   under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

December 3, 2019. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

       Dreamline’s Motion for Preliminary Injunction and Expedited Discovery (ECF

No. 13), is hereby DENIED

       SO ORDERED.

       Signed December 18th, 2019.




                                        __________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE

                                           1
